Fourth Court of Appeals
                                          San Antonio, Texas
                                                   July 7, 2015

                                                No. 04-15-00336-CV

                                Adolfo J. CARRERA and Esperanza Gaytan,
                                              Appellants

                                                        v.

                                                  Alice YANEZ,
                                                     Appellee

                        From the 131st Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2013CI12008
                                      Laura Salinas, Judge Presiding

                                                    ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to August 3, 2015.


                                                              PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              William N. Allan, IV                             Mark Acuna
                 Allan, Nava, & Glander, PLLC                     10500 Heritage Blvd., Suite 102
                 825 West Bitters, Ste. 102                       San Antonio, TX 78216
                 755 East Mulberry Avenue
                 San Antonio, TX 78216